881 F.2d 1075
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. Bell BEY, Plaintiff-Appellant,Tony Lawson, Plaintiff,v.Robert BROWN, Jr.;  John Jabe;  Frank Elo;  Wayne Jackson;Jerry Hoffbeur;  Randy Kruger;  Robin Pratt;  PamelaWithrow;  G. Cooper;  A. Mohammad;  Chuck Holt;  Allen C.High;  Cynthia Avery;  Theodore Koehler;  Tom Osler;  J.Scott;  Ray Toombs, Warden;  Pete Vidor;  Robert Weber;Robert Mulvaney;  D. Arnold;  T. Strassburn;  D. Kavanagh;Wanda Johson;  Jana Erridge;  S. Mauk;  L. Holm;  J.Shattuck, Defendants-Appellees.
No. 89-1784.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that appellant appealed on June 23, 1989, from the district court's June 19, 1989, order denying the ex-parte notice of appeal of the magistrate's May 29, 1989, order denying appointment of counsel.  An order denying appointment of counsel is not appealable.    Holt v. Ford, 862 F.2d 850, 851 (11th Cir.1989) (en banc);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 764 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation